Citation Nr: 0107544	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder secondary to a right knee disorder.

2.  Entitlement to service connection for a low back disorder 
secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for a bilateral hip disorder secondary to his 
service-connected right knee disorder, and from an April 2000 
rating decision by the RO which denied the veteran's claim 
for service connection for a low back disorder secondary to 
his service-connected right knee disorder.  The veteran filed 
timely appeals to these adverse determinations.

The veteran requested a personal hearing via videoconference 
before a Member of the Board, and such a hearing was 
scheduled according to a November 2000 notification letter.  
A hearing date was set for December 11, 2000, and the veteran 
was so notified.  According to a notation on the hearing 
notification letter, the veteran did not appear for the 
scheduled hearing.  Given that no request for a postponement, 
showing of good cause for failure to appear, or proper 
request for a new hearing is of record, appellate review of 
the case may now proceed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The preponderance of the evidence indicates that the 
veteran's bilateral hip disorder has been mildly aggravated 
by his service-connected right knee disorder.

3.  The preponderance of the evidence indicates that the 
veteran's low back disorder has been mildly aggravated by his 
service-connected right knee disorder.
CONCLUSIONS OF LAW

1.  Service connection is in order for a bilateral hip 
disorder to the extent that the condition has been aggravated 
as the result of the veteran's service-connected right knee 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.304, 3.310 (2000), Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

2.  Service connection is in order for a low back disorder to 
the extent that the condition has been aggravated as the 
result of the veteran's service-connected right knee 
disorder.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.304, 3.310 (2000), Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for a bilateral 
hip disorder and a low back disorder, both as secondary to 
his service-connected right knee disorder.  Before addressing 
these issues, the Board notes that on November 9, 2000, the 
President signed into law the "Veterans Claims Assistance 
Act of 2000", Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter referred to as 
the "Act"), that substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
Act, and concludes that the RO did not fully comply with the 
new notification requirements at the time the veteran's 
claims were filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claims were received of any additional evidence required for 
them to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was subsequently developed with respect to 
the veteran's claims, and the RO's statements and 
supplemental statements of the case clarified what evidence 
would be required to establish entitlement to service 
connection.  The veteran and his representative responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination performed in May 1999, the follow-up specialists 
examinations conducted in February 2000 by an orthopedist and 
a neurologist, and the subsequent addendum to the 
orthopedist's report dated in April 2000, all described 
below, satisfied this obligation.  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record regarding his service connection claims. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).
Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 429, 
448 (1995) (en banc).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The first evidence of record relating to either a hip or low 
back disorder is found in a VA outpatient treatment note 
dated in November 1998, at which time the veteran complained 
of significant right knee pain, and "right hip [and] low 
back pain since he is altering gait."  X-rays of the 
lumbosacral spine reportedly showed mild degenerative changes 
with osteophytes, while x-rays of the hips were normal.  The 
examiner did not render a diagnosis of any hip or back 
disorder.

A subsequent VA x-ray of the lumbosacral spine, performed in 
January 1999, revealed  minimal narrowing of the left foramen 
from disc degeneration and ligamental hypertrophy, but no 
disc herniation or spinal stenosis.

Also of record is a statement dated in January 1999 from R. 
Alan Spencer, D.O., an osteopath at Caldwell Clinic 
Physicians, a private health care facility.  In this 
statement, Dr. Spencer summarized the treatment provided to 
the veteran.  Under the section reserved for "Medical 
History," Dr. Spencer indicated "severe degenerative joint 
disease of right knee with right knee instability; right 
lower leg neuropathy; bilateral hip pain; insulin dependent 
diabetes; hypertension; hyper chol; hepatitis C."  Under the 
section reserved for "Clinical Findings," Dr. Spencer 
indicated "Findings are significant for Medical History DJD 
of right knee is causing increase problems with bilateral hip 
and back pain."

In May 1999, the veteran underwent a VA joints and spine 
examination.  At that time, the veteran complained of back 
pain which radiated down the posterior aspects of the lower 
extremities, with associated "burning" pain in both hips.  
He reported that he had had severe low back pain since 1998 
related to severe spasms in his legs.  X-rays of the 
lumbosacral spine showed anterior osteophyte formation 
involving L1-L3, though disc heights were fairly well 
preserved.  Mild scoliosis was noted at L3.  There was no 
spondylosis, spondylolisthesis, or acute injury.  X-rays of 
the right hip were normal.  In response to the RO's request 
for an opinion regarding any connection between the veteran's 
right knee disorder and his hip and low back complaints, the 
examiner stated the following:

The veteran's Claims File was reviewed, 
with attention to the evaluation by Dr. 
R. Alan Spencer, D.O. that stated that 
"DJD of right knee is causing increased 
problems with bilateral hip and back 
pain."  The copy of that report that I 
have available to me is rather confusing.  
It is not clear if that evaluator was 
stating medical history of DJD of the 
right knee and complaints by the veteran 
of increased bilateral hip and back pain, 
or whether he was making a clinical 
inference and thus connecting the 
degenerative changes in the right knee 
with both the hip pain and the lower-back 
pain.

Evaluation by me was largely limited by 
the violent spasmodic movements in the 
lower limbs and lower part of the trunk 
that were brought on by even the lightest 
touch at certain points.  The 
neurological basis for these signs and 
symptoms is not clear at all.  
Contributions by anticipatory pain and 
even learned behavior cannot be ruled out 
at this stage...It would be reasonable to 
link pain in the right hip to that in the 
right knee given the long duration of the 
right knee problem and the associated 
gait changes.  Such gait changes could 
alter the mechanics of the hip joint and 
produce pain and/or other changes; it is 
noted that radiography of the right hip 
was normal but that can't necessarily 
rule out pain sensation due to altered 
mechanics.  A connection with bilateral 
hip pain would be more difficult to make 
in this setting.  The connection between 
the right knee problem and back pain is 
less clear and I cannot conclude that the 
low-back condition is caused by or 
aggravated by the right knee condition 
within the limits and limitations of my 
evaluations.  Additional evaluation by 
neurology and orthopedic subspecialists 
may be considered, for clarification of 
the issues.

In response to this last statement, in February 2000 the 
veteran was examined by a neurologist and an orthopedist.  At 
the time of the neurologist's examination, the examiner noted 
that the veteran's claims file had been "extensively 
reviewed."  She noted that electromyogram with nerve 
conduction was suggested to the veteran, "at which time he 
adamantly stated that it would induce violent spasming of his 
lower extremities.  I have discussed this with the physician 
performing the electromyogram studies and he is unaware of 
this having ever happened in any of his previous studies and 
agreed to perform a modified electromyogram testing today."  
Results of this testing were within normal limits.  The 
examiner stated that there did not appear to be a 
neurological condition which could be diagnosed at that time.

At the time of the orthopedic examination, the examiner again 
noted that the veteran's claims file had been reviewed.  On 
physical examination, the veteran's lumbosacral motion was 30 
percent of normal, with flexion to 30 degrees, extension to 
10 degrees, and right and left lateral flexion to 10 degrees.  
Examination of both hips showed a full range of motion with 
no pain.  The examiner observed that earlier x-rays of the 
lumbosacral spine and right hip taken in May 1999 were 
normal.  The examiner also noted that during the examination, 
particularly the range of motion testing for the lower back 
and the hips, in both hips and the right knee the veteran 
demonstrated a very bizarre spasmodic episode where his leg 
would show sudden contractions during the testing.  The 
examiner stated that this did not appear to be a tremor, but 
rather a functional maneuver.  The examiner diagnosed chronic 
right knee osteoarthritis with radiographic evidence of 
degenerative changes, chronic lumbosacral strain, bilateral 
hip sprain, and unusual spasmodic episodes, probably 
functional.  The examiner concluded that "It is my medical 
opinion that his symptoms at the lower back and both [hips] 
are not a direct result of his right knee service connected 
condition.  It is my opinion that [the veteran's] right knee 
condition could be a factor in aggravating his back and hip 
symptoms."

The RO returned the claims file to this orthopedist for 
clarification, noting that he had stated that the veteran's 
right knee condition could be an aggravating factor for his 
hip and back symptoms.  Therefore, this examiner was asked to 
provide a baseline for any back and hip symptoms and then 
provide an opinion as to any disability manifested by the 
aggravation factor of the right knee.

In an addendum dated in April 2000, the orthopedist stated 
the following:

[The veteran's] baseline situation with 
respect to his chronic lumbosacral spine 
and his bilateral hip sprain relates to 
the history that he gave, "Episodes of 
severe shooting pain at both hips 
radiating down into both lower 
extremities.  Occasionally the right hip 
will give out."  He also complains of 
lower back pain and stiffness.

In my opinion, the aggravating factor of 
his chronic right knee osteoarthritis 
with degenerative joint disease 
represents a factor that would increase 
the severity and the frequency of his 
subjective pain to a mild degree only.  
In no way does this aggravating factor 
increase his objective impairment.

A review of the evidence detailed above reveals no medical 
evidence which indicates that the veteran's right knee 
disorder actually caused either a bilateral hip disorder or a 
low back disorder.  On the contrary, examiners have 
repeatedly opined that the veteran's bilateral hip and low 
back problems were "not a direct result" of the veteran's 
right knee condition.

However, as noted above, service connection on a secondary 
basis can also be established by showing that a service-
connected disorder has aggravated a nonservice-connected 
condition.  In this regard, the Board observes that there is 
medical evidence which tends to favor a finding of no 
aggravation, as well as some evidence which favors a finding 
that the veteran's right knee disorder has in fact aggravated 
his hip and back problems.  Of particular note are two 
statements by the orthopedic specialist who performed the 
February 2000 orthopedic examination and offered the April 
2000 addendum.  In his February 2000 report, this examiner 
stated that "It is my opinion that [the veteran's] right 
knee condition could be a factor in aggravating his back and 
hip symptoms."  While not a definitive statement, it 
nevertheless supports a finding that the veteran's right knee 
disorder aggravated his hip and low back disorders.  Perhaps 
more persuasive is his April 2000 addendum statement that 
"the aggravating factor of his chronic right knee 
osteoarthritis with degenerative joint disease represents a 
factor that would increase the severity and the frequency of 
his subjective pain to a mild degree only."  While this 
examiner also stated that this aggravating factor would not 
cause an overall increase in the veteran's objective 
impairment, the Board finds that a worsening of subjective 
pain is nonetheless aggravation of his nonservice-connected 
disorders.  See Allen, 7 Vet. App. at 448, holding that "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." 

In this regard, the Board notes that the VA examiner used the 
qualifier "mild degree" in discussing the degree of 
aggravation of the veteran's bilateral hip and lumbar spine 
disorders from his service-connected disability.  
Nevertheless, the degree of disability is only relevant as to 
the rating assigned.  It is not relevant to whether 
aggravation occurred in this case.  Even though the veteran's 
bilateral hip problems and low back problems were only 
aggravated to a mild degree, a veteran is entitled to service 
connection for any degree of aggravation, rather than only in 
the cases where aggravation is significant.  Thus, service 
connection is in order for the degree of aggravation of the 
veteran's bilateral hip disorder and low back disorder due to 
his service-connected right knee disorder.

The Board acknowledges that there is some evidence which 
disfavors a finding of aggravation, and that the evidence in 
support of a finding of aggravation is somewhat unclear and 
equivocal.  However, the Board finds that the evidence, when 
viewed in its entirety, raises at least a reasonable doubt 
that the veteran's right knee disorder aggravated his 
bilateral hip and low back disorders.  Resolving all such 
reasonable doubt in the veteran's favor, as we must, (see 38 
U.S.C.A. § 5107(b) (West 1991)); 38 C.F.R. § 3.102 (2000)), 
the Board determines that service connection on an 
aggravation basis is warranted in this case.











ORDER

Service connection is granted for that degree of disability 
(but only that degree) by which the veteran's bilateral hip 
disorder has been aggravated by his right knee disorder over 
and above the level of disability which would be present 
otherwise.

Service connection is granted for that degree of disability 
(but only that degree) by which the veteran's low back 
disorder has been aggravated by his right knee disorder over 
and above the level of disability which would be present 
otherwise.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

